             Case 7:18-cr-00776-CS Document 161 Filed 08/21/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------x
UNITED STATES OF AMERICA

                 -v.-                                                  ORDER

JOSE RUBERT,                                                           18-CR-776-5 (CS)

                           Defendant.
-----------------------------------------------------x

Seibel, J.

        Before the Court is Defendant Jose Rubert’s motion for reduction of sentence under 18

U.S.C. § 3582(c)(1)(A), known as “compassionate release,” (Doc. 158), and the Government’s

opposition thereto, (Doc. 160).1 Defendant’s case is on appeal, but I have jurisdiction under

Federal Rule of Criminal Procedure 37 to defer consideration of the motion, deny it, or enter an

indicative ruling in Defendant’s favor.

        Defendant was arrested on October 26, 2018 and detained. On January 17, 2020,

Defendant was sentenced principally to 78 months’ imprisonment on his conviction for narcotics

conspiracy, which sentence is to run consecutively to Defendant’s state sentence of 2-6 years’

imprisonment for reckless endangerment, driving while ability impaired and attempted assault.

(Doc. 143 at 2; Doc. 144 at 12.) The sentence recommended under the Sentencing Guidelines

was 87-1080 months, to run consecutively. (Doc. 144 at 21.) The Government notes that

Defendant has served 22 months of his 78 month sentence, (Doc. 160 at 4-5), but it appears to

the Court that Defendant is still serving his state time and has not begun to serve his federal

sentence. To give Defendant the benefit of the doubt, I will assume for the sake of argument that


        1
        Defendant also requests home confinement or furlough, but only the Bureau of Prisons,
not the Court, can provide that relief. And because Defendant is currently serving a state
sentence and is in state custody, it does not appear that he can seek that relief until such time as
he completes his state sentence and is transferred to federal custody.
          Case 7:18-cr-00776-CS Document 161 Filed 08/21/20 Page 2 of 5




he has been earning federal as well as state credit and thus has served 22 of his 78 federal

months.

        Under 18 U.S.C. § 3582(c)(1)(A), I may, after considering the factors set forth in 18

U.S.C. § 3553(a), reduce a sentence if extraordinary and compelling reasons justify such action

and it is consistent with the relevant policy statements of the Sentencing Commission. Policy

Statement 1B1.13 imposes similar requirements, along with the provision that the Defendant not

be a danger to the safety of any other person or the community. Application Note 1 to Policy

Statement 1B1.13 describes four potential extraordinary and compelling reasons: 1) the

defendant has a terminal medical condition or because of serious health condition from which he

is not expected to recover is substantially diminished in his ability to provide self-care; 2) the

defendant is at least 65 years old, has served 75% or 10 years of his sentence, and is

experiencing a serious deterioration in health because of the aging process; 3) family

circumstances; and 4) an extraordinary and compelling reason other than or in combination with

one of the above.

        Defendant argues that he suffers from health conditions – including “a small spur,” a bad

knee and mild asthma; that the latter, and his age (54), put him at increased risk for severe

disease should he contract COVID-19; and that he is not getting the necessary “extensive

therapy” for his knee pain. Presumably he means to contend that he fits the fourth category.

The Government notes the absence of medical records or other corroboration of Defendant’s

conditions, and that it is his burden to show he merits release. That is true, but I will assume for

the sake of argument that the cited conditions exist. None of them are among those that the




                                                   2
           Case 7:18-cr-00776-CS Document 161 Filed 08/21/20 Page 3 of 5




Centers for Disease Control has identified as causing increased risk,2 and there are no COVID-19

cases in the Orange County Jail (“OCJ”), where Defendant is incarcerated. Further, while it is

unfortunate that Defendant cannot get the desired treatment for his knee at OCJ, by his account

the medical staff there is attending to him. In any event, even if his treatment falls below

acceptable levels, his remedy would lie within the state system; a reduction in his federal

sentence would not get him any different or better treatment while he is in OCJ, and in his

motion he acknowledges that he can get the treatment once he is in federal custody. So

Defendant has not shown extraordinary or compelling circumstances.

       Even if he had, I would still have to consider the § 3553(a) factors. Defendant’s offense

was serious: he was responsible for the distribution of 310 grams of crack and 500 grams of

cocaine. The instant case was Defendant’s tenth criminal conviction, fourth felony and fifth

drug crime. Seven of his priors did not count toward his Criminal History Category under the

Sentencing Guidelines. Two of the priors were violent. Previous significant sentences did not

deter him. He committed the instant crime while on bail for a serious state charge. Releasing

defendant after he has served what I presume to be 28% of his sentence – a sentence that already

was below what the Guidelines recommended – would undermine several of the purposes of

sentencing. It would not be just punishment and would introduce unwarranted sentencing

disparities. It would not give sufficient weight to Defendant’s criminal history or his disrespect

for the law. It would defeat the deterrent effect of the sentence. It would not suffice to protect

the public from further crimes by Defendant, given the likelihood that he will, as he has so often

in the past, revert to criminal behavior when released from prison. In short, even if Defendant


       2
        Moderate-to-severe asthma is a factor that may increase risk, but Defendant says he has
mild asthma.

                                                  3
          Case 7:18-cr-00776-CS Document 161 Filed 08/21/20 Page 4 of 5




had shown extraordinary and compelling circumstances, I would deny the motion in light of the

offense, Defendant’s history and the other § 3553(a) factors.




                                                4
         Case 7:18-cr-00776-CS Document 161 Filed 08/21/20 Page 5 of 5




       Accordingly, the motion is denied. The Clerk of Court is respectfully directed to

terminate the pending motion, (Doc. 158), and send a copy of this Order to Defendant Jose

Rubert, No. 209102915, C-1-18, Orange County Jail, 110 Wells Farm Road, Goshen, NY 10924.

Dated: August 21, 2020
       White Plains, New York


                                            ____________________________
                                            CATHY SEIBEL, U.S.D.J.




                                                5
